



Exhibit 10(a)55
January 28, 2016


Via E-mail Delivery To Counsel


A. Christopher Bakken III


Dear Chris:


On behalf of Entergy Services, Inc. (“ESI”), we are pleased to offer you the
System Management Level 2 position of Executive Vice President, Nuclear
Operations - Chief Nuclear Officer (“CNO”), reporting to the Chief Executive
Officer, on the terms and conditions provided in this agreement (“Agreement”),
contingent upon your election to the position of CNO by the Entergy Corporation
Board of Directors (“Board”), and with the compensation described herein, as
approved by the Personnel Committee of the Board (the “Personnel Committee”).
The terms in this Agreement shall supersede any other oral or written employment
offers, representations, agreements or communications that, prior to the
execution of this Agreement, you may have received from, or entered into with,
any affiliate or subsidiary of Entergy Corporation (collectively; the “Entergy
System,” and each an “Entergy System Company”) or representative of an Entergy
System Company related to Entergy System Company employment. You acknowledge
that any such prior offers, representations, agreements or communications are
without effect. We are pleased to make this offer and look forward to you
joining the Entergy System team.


1.
Pre-Employment Contingencies. Your first day of employment with ESI is
anticipated to be April 6, 2016. Your actual start date will be determined upon
your formal acceptance of this offer within the time limitation set forth in
Section 8 of this Agreement and upon your timely compliance with any and all
hiring and employment policies, practices and procedures of ESI, including, but
not limited to, successful completion of a company-arranged medical drug screen
analysis; favorable security background check, reference check and credit
report; successful completion of all requirements necessary to obtain and
maintain authorization for unescorted access to Entergy System Company nuclear
plant sites; and the execution of any forms provided by ESI in connection with
its policies, practices and procedures. The effective date of your ESI
employment shall be April 6, 2016 or such later date in April 2016 upon which
you meet all of these contingencies and begin work (“ESI Hire Date”). As further
conditions of employment, you agree that you will present suitable documentation
to ESI of your identity and employment eligibility (1-9 INS certification) no
later than your first day of employment.



2.
Employment, Compensation and Benefits. Your employment with ESI or any other
Entergy System Company employer (“Employer”) shall be at will, and as an
employee of an Entergy System Company, you agree to comply with all applicable
policies and procedures of the Entergy System as in effect and as may be amended
from time to time. As CNO, your primary work location is anticipated to be
Jackson, Mississippi. Your compensation, benefits and incentive package will be
as follows, subject to required approvals:



a.
Salary. Your bi-weekly rate of pay shall be TWENTY-THREE THOUSAND TWO HUNDRED
SIXTY-NINE AND 23/100 DOLLARS ($23,269.23) or such amount as may be approved
from time to time by the Personnel Committee in its sole discretion, while you
are employed in accordance with this Agreement (subject to all appropriate
withholdings or other deductions required by law or by your Employer’s
established policies), payable in accordance with your Employer’s payroll
practices.






--------------------------------------------------------------------------------







b.
Sign-On Bonus. If all of the conditions and contingencies set forth in Section 1
are met and you become employed by and begin work with ESI under this Agreement,
then ESI will pay you in a single lump sum, as soon as reasonably practicable
after the ESI Hire Date, an amount equal to SIX HUNDRED FIFTY THOUSAND AND 0/100
DOLLARS ($650,000), subject to federal, state and local tax withholdings and
deductions and other appropriate withholdings and deductions that may apply (the
“Sign -On Bonus”). Although you are not being employed for a term and are an
at-will employee, you agree that ESI will not have received adequate
consideration for the Sign-On Bonus if, within twelve (12) months after your ESI
Hire Date, either (i) you voluntarily resign your Entergy System employment or
(ii) your Employer involuntarily terminates your employment for any of the
following reasons: (A) embezzlement, theft, larceny, material fraud, or other
acts of dishonesty; (B) failure by you to attempt in good faith to perform your
duties in a quality and professional manner; (C) material neglect or intentional
disregard of your duties; (D) any material violation by you of any Entergy
System Company policy or procedure, the Code of Entegrity, as any such document
may be amended from time to time, or any applicable law or regulation; (E)
indictment for, conviction of, or entry of a plea of guilty or nolo contendere
to a felony crime or to any other crime that has or may have a material adverse
effect on your ability to carry out your duties or upon the reputation of any
Entergy System Company; (F) insubordination; (G) willful misconduct having or,
in the discretion of the Board, that would have an adverse impact economically
or reputation-wise on any Entergy System Company; (H) violation by you of any
agreement you have with any Entergy System Company; or (I) unauthorized
disclosure by you of confidential or proprietary information of any Entergy
System Company or other breach of a restrictive covenant described in Section 3
of this Agreement (each of (i) and (ii) a “Repayment Event”). Accordingly, you
agree that if within twelve months of your ESI Hire Date a Repayment Event
should occur, you will repay your Employer the Sign-On Bonus, net of any
federal, state or local taxes owed by you with respect to such repayment amount.
Upon a Repayment Event, should you fail to timely repay the Sign-On Bonus and
Employer is successful in any legal proceeding to collect such repayment, you
agree to pay all expenses, costs and attorneys’ fees reasonably incurred by
Employer in seeking repayment from you of the Sign-On Bonus.



c.
Restricted Stock Unit Grant. If all of the conditions and contingencies set
forth in Section 1 are met and you become employed by and begin work with ESI
under this Agreement, then, subject to your execution on or after your ESI Hire
Date of a restricted stock unit agreement in the form approved by the Personnel
Committee, you will be granted, effective on your ESI Hire Date a grant of
restricted stock units under the 2015 Equity Ownership Plan of Entergy
Corporation and Subsidiaries (the “Equity Plan”) with respect to 30,000 shares
of common stock of Entergy Corporation (the “Restricted Units”), which grant
shall be governed by the terms and conditions of the Equity Plan and the
applicable grant agreement. Except as otherwise provided in the grant agreement,
one- third of all Restricted Units so granted will vest on each of the third,
sixth, and ninth anniversaries of the effective date of grant if you are an
active Entergy System Company employee through, and are otherwise eligible to
vest on, each such date, as set forth in the grant agreement.



As a System Management Level 2 employee, you must achieve, and then maintain, in
accordance with the “Entergy Executive Stock Ownership Guidelines,” as amended
from time to time (the “Guidelines”), ownership of Entergy Corporation common
stock with a value equal to at least three (3) times your base salary. In
addition to stock ownership guidelines and any other terms and conditions of
your grant, you are also subject to trading window requirements.





--------------------------------------------------------------------------------







d.
Additional Incentive Compensation and Benefits. While you are an ESI employee,
you may participate in all Entergy Corporation sponsored qualified employee
benefit plans, welfare benefit plans, programs and policies of ESI or in which
ESI is a participating employer and for which you are eligible to participate,
in accordance with the terms and conditions of such plans and programs as in
effect and as may be amended from time to time or terminated. Certain of these
benefits are described in the document entitled “Entergy Benefits at a Glance,”
a copy of which has been provided to you. As of the date hereof, such plans and
programs include, but are not limited to, the tax-qualified 401(k) savings plan,
the Entergy Corporation Cash Balance Plan for Nonbargaining Employees (a
tax-qualified cash balance retirement plan), the Entergy Benefits Plus welfare
benefit plans (medical, dental, vision, LTD, life insurance, FSA, and cafeteria
plans) and the Executive Disability Plan. Your participation in some or all of
these plans and programs is contingent upon your satisfaction of necessary terms
and conditions and fulfillment of any required actions for participation,
including, but not limited to, your timely election, completion of an accepted
participant application, or other actions as determined by the plan
administrator. No benefits provided to you shall in any way alter or affect the
terms and conditions of any Entergy System Company sponsored or maintained
employee benefit plans and programs in which you may otherwise be eligible to
participate, and your eligibility to participate in any such plans or programs
will be determined in accordance with the terms and conditions of such plans and
programs, as in effect and as may be amended from time to time, or terminated.
Entergy Corporation reserves the right to amend and/or terminate any of the
benefits plans, programs and arrangements it sponsors at any time, in its sole
discretion, subject to the terms of any such plan, program or arrangement.
Notwithstanding anything in this Agreement to the contrary, including the
provisions concerning relocation benefits in Section 2(d)(vii), you further
agree that this Agreement does not entitle you to any tax gross up payments.



As an ESI employee, you may become eligible for the following additional
benefits in accordance with the terms and conditions of the applicable plans,
policies or arrangements, as any such document may be amended from time to time;
provided, however, that a start date other than as anticipated in this Agreement
may alter the terms of your participation and that your participation is subject
to the right of Entergy Corporation to amend or terminate any such plans or
programs in its sole discretion at any time in accordance with the terms of any
such plans or programs. You shall have the rights to indemnification provided to
officers by the Bylaws of Entergy Corporation, as they may be amended from time
to time, and you shall be covered by Entergy Corporation’s Director and
Officers’ liability protection insurance, as in effect from time to time, to the
same extent as other similarly situated executive officers of Entergy
Corporation. Further, as an executive officer, your compensation shall be
subject to determination and approval of the Personnel Committee.


i.
Entergy Executive Annual Incentive Plan. Beginning in calendar year 2016, you
will become eligible to participate in the Executive Annual Incentive Plan
(“EAIP”), in accordance with its terms and conditions as in effect and as may be
amended from time to time, with a target value of seventy percent (70%) of your
annual base salary. Provided that a minimum achievement level under the EAIP is
reached, the actual award will be calculated as a percentage of your base
salary. Actual awards are 100% discretionary, and any EAIP award to you as a
member of the Office of the Chief Executive is subject to determination and
approval of the Personnel Committee. Any payout under the EAIP, if earned, will
be made in the first quarter of the following calendar year in accordance with
the terms of the EAIP.






--------------------------------------------------------------------------------







ii.
Entergy Long Term Incentive Program. During your Entergy System Company
employment, you will be eligible to participate in the Long Term Incentive
Program (“LTIP”) under the Equity Plan, subject to its terms and conditions as
in effect and as may be amended from time to time and as may be determined in
the sole discretion of the Personnel Committee. The LTIP provides participants
with performance units (each “Performance Unit” representing one share of
Entergy Corporation common stock) that will be earned by achieving pre-approved
Entergy Corporation goals, as established by the Personnel Committee, for the
applicable thirty-six month performance period. Subject to the terms and
conditions of the Equity Plan and applicable grant terms, you are expected to be
eligible, based on a full thirty-six (36) months of participation, for a target
LTIP award for the 2017-2019 performance period that is expected to be
established by the Personnel Committee in early 2017 and communicated to you at
that time. Additionally, you are expected to be eligible for pro-rated awards
with respect to certain prior LTIP performance periods. Subject to the terms and
conditions of the Equity Plan and applicable grant terms, you are expected to be
eligible, based on a full thirty-six (36) months of participation, for a target
LTIP award of 6550 Performance Units and with a maximum opportunity of 200% of
that LTIP target - prorated for the portion of the 2015-2017 performance period
during which you are employed at System Management Level 2 by the Entergy
System; and a target LTIP award that is anticipated to be determined by the
Personnel Committee in late January 2016 for the portion of the 2016- 2018
performance period during which you are employed at System Management Level 2 by
the Entergy System. The 2015-2017 and 2016-2018 performance cycles will be
prorated based on the number of full months you are employed at System
Management Level 2 with ESI or any other participating Entergy System Company
during the applicable thirty-six (36) month performance period. To be eligible
for the LTIP cycles identified above, your employment must commence on or prior
to January 1 of the final year of the three-year performance cycle.



iii.
Entergy Annual Stock Option Program. During your Entergy System Company
employment, you are expected to be eligible, on an annual basis starting in
2017, to receive stock option grants under the Equity Plan in accordance with
its terms and conditions as in effect and as may be amended from time to time
and as may be determined in the sole discretion of the Personnel Committee. The
2017 target grant will be established by the Personnel Committee in early 2017.
Although it is anticipated that one-third of all options granted will vest on
the first, second and third anniversaries of the date of grant if you are an
active Entergy System Company employee and otherwise eligible to vest through
each such date, the vesting schedule and other grant terms will be established
in accordance with the terms of the Equity Plan, as specified in the applicable
grant agreement.



iv.
Annual Restricted Stock Program. During your Entergy System Company employment,
and beginning in 2017, you are expected to be eligible to participate in the
annual restricted stock program under the Equity Plan in accordance with its
terms and conditions as in effect and as may be amended from time to time and as
may be determined in the sole discretion of the Personnel Committee. The 2017
target grant will be established in early 2017. Although it is anticipated that
one-third of all restricted shares of Entergy Corporation common stock granted
under the program will vest on the first, second and third anniversaries of the
date of grant (provided you are an active Entergy System Company employee and
otherwise eligible to vest through each such date), the vesting schedule and
other grant terms will be established by the Personnel Committee in its
discretion and as specified in the






--------------------------------------------------------------------------------





applicable grant agreement. Dividends accrue on restricted stock if declared on
the common stock generally (subject to the same vesting requirements) and are
converted to additional shares or paid in cash in the discretion of the
Personnel Committee.


v.
Entergy Nuclear Retention Plan. As CNO, you are expected to be eligible to
participate in the Entergy Nuclear Retention Plan (“ENRP”), subject to its terms
and conditions, as may be amended from time to time, the approval of the plan
administrator for the ENRP, and the approval of the Personnel Committee. Your
participation in the ENRP is expected to be effective on the first day of the
calendar month following your ESI Hire Date, with an award target for the
three-year performance period beginning on the date of your enrollment in the
ENRP that is equal to thirty percent (30%) of your base salary, and with
eligibility for up to three (3) cash award payments with respect to the
three-year performance period, one each on the first, second and third
anniversary dates of your commencement of participation in the ENRP.



vi.
Vacation. Starting in 2017, you will be eligible for 200 hours of vacation
annually, subject to all other terms and conditions of the Entergy System
vacation policy, as it may be amended from time to time. In 2016, your vacation
allowance under the policy shall be 200 hours prorated based on your ESI Hire
Date.



vii.
Relocation Assistance. Subject to the terms and conditions of Entergy’s
“Relocation Assistance Policy for Exempt Internal Transfers & New Hires RL 21
and Above” (“Relocation Policy”), you will be eligible for certain relocation
benefits in connection with your relocation, including the direct purchase from
you of your home in Pennsylvania after your ESI Hire Date, with such adjustments
to the Relocation Policy as are authorized in writing by the Sr. V.P., HR and
Chief Diversity Officer, subject to a total maximum $250,000 of relocation
benefits, exclusive of any amount attributable to the direct purchase of your
existing home and the pre-employment travel described in this subsection (the
“Maximum Relocation Amount”), such maximum amount as approved by the Personnel
Committee. As part of the relocation benefits, you and your spouse will be
allowed to use an Entergy System Company airplane (“Company Aircraft”), subject
to availability of such Company Aircraft, for travel for relocation purposes
between Pennsylvania and Jackson, Mississippi, for no more than 3 round trips
prior to your ESI Hire Date. You agree that you will be responsible for all
taxes on any income imputed to you for your or your spouse’s use of the Company
Aircraft. As part of the relocation benefits, Employer will reimburse you
reasonable attorneys’ fees incurred by you in connection with your negotiation
of the terms of this Agreement, which amount shall count against the total
maximum dollar amount of relocation benefits approved by the Personnel Committee
and shall be subject to a separate, individual maximum amount of $25,000. These
Relocation Program benefits will be initiated after you have officially accepted
the position and have fulfilled all requirements and received all required
approvals to participate in such program, including the execution of any
required documents (e.g., a relocation repayment agreement requiring repayment
within one (1) year of your employment commencement date in accordance with the
Relocation Policy). You agree that, with respect to any relocation benefit, you
will not receive any tax gross up payments over and above the tax gross up
payments to which you would be entitled on standard relocation benefits provided
under the Relocation Policy. A packet of information detailing relocation
benefits under the Relocation Policy has been provided to you.








--------------------------------------------------------------------------------





viii.
Nonqualified Retirement Benefit. You are expected to be offered participation in
the Cash Balance Equalization Plan of Entergy Corporation and Subsidiaries
(“CBEP”), subject to its terms and conditions as in effect and as may be amended
from time to time. The CBEP is a non-qualified pension restoration plan that
mirrors several key provisions of the Entergy Corporation Cash Balance Plan for
Non-bargaining Employees, without regard to certain IRS compensation and
benefits limits placed upon tax- qualified plans. To the extent your benefit
payment under the Entergy Corporation Cash Balance Plan for Non-bargaining
Employees is affected by these limits, the CBEP restores that otherwise lost
benefit.



ix.
Change in Control Protection. You will be eligible to participate in the System
Executive Continuity Plan of Entergy Corporation and Subsidiaries (“SECP”) in
accordance with its terms and conditions as in effect and as may be amended from
time to time. Under the SECP, should your employment terminate as a result of a
“Qualifying Event” (as defined in the SECP), you may be entitled to certain
termination benefits, including a single-sum cash payment equal to 2.99 times
the sum of your Base Salary and the higher of either your Target Award or actual
award for the fiscal year immediately preceding the fiscal year in which you are
separated (as those terms are defined in the SECP), subject to certain
qualifications, conditions, limitation, and forfeiture provisions described in
the SECP.



x.
Use of Company Aircraft. You will be permitted the use of a Company Aircraft,
subject to the availability thereof and to the terms and conditions of Entergy’s
Business Travel Policy and Corporate Aircraft Scheduling Section policies and
procedures and any successor policies thereto, as those documents may be amended
from time to time (“Travel Policies”). Subject to the availability of a Company
Aircraft and the terms and conditions of the Travel Policies, your spouse will
be permitted to accompany you on a Company Aircraft when you are travelling for
business reasons to or from the Northeast and to make a stop in Lancaster,
Pennsylvania, provided that such stop does not interfere with the business
purpose of the trip. You agree that you will be responsible for all taxes on any
income imputed to you for such use of a Company Aircraft.



3.
Restrictive Covenants. In consideration of your employment by Employer, you
hereby agree to the following restrictive covenants:



a.
Confidentiality. You acknowledge that your position will be one that places you
in a unique position of confidence and trust with respect to the Entergy System
and provides you with access to non-public confidential information of the
Entergy System Companies. You acknowledge that the Entergy System has expended
and will continue to expend substantial amounts of time, money and effort to
develop effective business and regulatory strategies, methodologies and
technology, to build good employee, customer, regulatory and supplier
relationships and goodwill, and to build an effective organization. You
acknowledge that Employer has a legitimate business interest and right in
protecting the Entergy System’s Confidential Information and that the Entergy
System would be seriously damaged by the disclosure of Confidential Information
and the loss or deterioration of the Entergy System’s business and regulatory
strategies or its employee, regulatory, supplier and customer relationships and
goodwill. You therefore agree that, from the date of your execution of this
Agreement and during your employment or other service with any Entergy System
Company and at all times thereafter, you shall hold in a fiduciary capacity for
the benefit of the Entergy System and, other than as authorized by an Entergy
System Company, as required by law, in the proper performance of your duties and
responsibilities, or as otherwise






--------------------------------------------------------------------------------





provided in this Section 3a, you shall not disclose, directly or indirectly, to
any person or entity or use for any purpose other than the furtherance of your
duties, responsibilities and obligations to Entergy and any other Entergy System
Company, any Confidential Information without the prior written consent of the
Chief Executive Officer of Entergy Corporation. For purposes of this Agreement,
“Confidential Information” means any and all information and knowledge regarding
(i) the Entergy System’s utility business, including the generation,
transmission, brokering, marketing, distribution, sale and delivery of electric
power or generation capacity (through regulated utilities or otherwise), and its
natural gas distribution business, (ii) the Entergy Wholesale Commodities
business, including the ownership, development, management or operation of power
plants and power generation facilities (including, without limitation, nuclear
power plants) and the provision of operations and management services (including
decommissioning services) with respect to power plants and the sale of the
electric power produced by Entergy System Companies’ operating plants to
wholesale customers, and (iii) the Entergy System’s proprietary methods and
methodology, technical data, trade secrets, know-how, research and development
information, product plans, customer lists, specific information relating to
products, services and customers or prospective customers (including, but not
limited to, customers or prospective customers of the Entergy System with whom
you became or become acquainted during your relationship with the Entergy
System), books and records of the Entergy System, corporate and strategic
relationships, suppliers, markets, computer software, computer software
development, inventions, processes, formulae, technology, designs, drawings,
technical information, source codes, engineering information, hardware
configuration information, and matters of a business nature such as information
regarding marketing, costs, pricing, finances, financial models and projections,
billings, employees, new or existing business or economic development plans,
initiatives, and opportunities, or any other similar business information made
available to you prior to or during your employment with Employer or otherwise
in connection with your relationship with the Entergy System. Confidential
Information shall also include non-public information concerning any director,
officer, employee, shareholder, or partner of any Entergy System Company.


Notwithstanding the foregoing, you may disclose Confidential Information as
follows: (A) to the extent that the Confidential Information becomes generally
known to and available for use by the public other than as a result of the acts
or omissions of you or your agents in violation of this Agreement, (B) to the
extent necessary when providing safety-related or other information to the
Nuclear Regulatory Commission (“NRC”) on matters within the NRC’s regulatory
jurisdiction, (C) when participating in “protected activities”, as defined in
Section 211 of the Energy Reorganization Act of 1974 and in C.F.R, Part 50.7 or
when engaging in activities protected by the National Labor Relations Act (both,
“Protected Activities”), (D) when required to do so by a court of law, by any
governmental agency or administrative or legislative body with jurisdiction to
order you to divulge, disclose or make accessible such information, provided
that, to the extent permitted by applicable law, you shall give immediate
written notice to Entergy of such requirement and reasonably cooperate with any
attempt by any Entergy System Company to obtain a protective order or similar
treatment, and disclose no more information than is so required. Notwithstanding
anything else in this Section or in this Agreement, you may make disclosure in
order to exercise your rights as a whistleblower under the Dodd-Frank Wall
Street Reform and Consumer Protection Act of 2010, the Securities and Exchange
Commission Rule 21F-17(a) or any similar federal or state law, and in such
cases, you shall have no obligation to seek prior approval of any Entergy System
Company or to inform any Entergy System Company of such disclosure.







--------------------------------------------------------------------------------





You shall deliver to Employer prior to your termination of employment with all
Entergy System Company employers, or at any other time requested by any Entergy
System Company, (I) all electronic devices provided to you by any Entergy System
Company and (II) all memoranda, notes, plans, records, reports, computer files,
disks and tapes, printouts and software and other documents and data (and copies
thereof) embodying or relating to Confidential Information or the business of
any Entergy System Company which you may then possess or have under your
control. Upon your termination of employment with all Employers, you may not
retain or use any such item described in the preceding sentence for any purpose,
unless otherwise agreed in writing.


You agree that your obligation not to disclose materials of the type within the
definition of Confidential Information, and your obligation to return, and, upon
your termination of employment with all Employers, not to retain or use,
materials and tangible property described in this Section shall also extend to
such types of information, materials and tangible property of customers of and
suppliers to the Entergy System and to other third parties, in each case who may
have disclosed or entrusted the same to any Employer or to you during your
employment with any Employer.


b.
Non-Competition. (i) Without prior written approval of your Employer, you agree
that, during the period of your employment or service with any Employer and for
a period of 12 months following the termination of such employment or service
for any reason (the “Restricted Period”), you shall not engage, directly or
indirectly, in “Competitive Activities” (as defined below) anywhere in the
“Restricted Territory” (as defined below). “Competitive Activities” means that
you are or become engaged in any manner, directly or indirectly, either alone or
with any person, firm or corporation in any business, enterprise (including
research and development), operation, or activity in any respect competitive
with any aspect of the “Business” (as defined below), including as an equity
holder, partner, trustee, promoter, technician, engineer, analyst, agent,
representative, broker, supplier, advisor, manager or officer, director,
consultant or employee of any such entity, or by associating with, aiding or
abetting or providing information or financial assistance to, or by having any
other financial interest in, any such entity. “Business” shall mean the business
of the Entergy System Companies, including the generation, transmission,
brokering, marketing, distribution, sale (whether retail or wholesale) and
delivery of energy or generation capacity, the ownership, development,
management or operation of power plants and power generation facilities
(including, without limitation, nuclear power plants), the provision of
operations and management services (including decommissioning services) with
respect to power plants, and any business that researches, develops,
manufactures, offers, sells, distributes, makes commercially available, or
provides any product or service that competes with any products, services or
offerings of any Entergy System Company or any product, service or offering that
any Entergy System Company was actively developing during your relationship with
any Entergy System Company. You acknowledge that, as a result of your high level
position in the Employer’s management, you will acquire broad and substantial
knowledge of the Entergy System Companies’ business in each of the foregoing
areas, and you therefore agree that this restriction is reasonable in scope and
necessary to protect the Entergy System Companies’ Confidential Information and
legitimate, economic interests. Notwithstanding the foregoing, you may passively
own 1% or less of the outstanding stock or other equity interests of any
publicly traded entity without being in violation of this Section 3(b).
“Restricted Territory” means each and every county, province, state, city,
parish or other political subdivision or territory of the United States in which
any Entergy System Company is engaging in Business, or otherwise distributes,
licenses or sells its products or services, including Arkansas, Connecticut,
District of Columbia, Louisiana,






--------------------------------------------------------------------------------





Massachusetts, Michigan, Mississippi, Nebraska, New York, Texas, and Vermont and
any other state in which any Entergy System Company engages in Business at any
time during the Restricted Period and, with respect to the State of Louisiana,
means the following Parishes: Acadia, Allen, Ascension, Assumption, Avoyelles,
Beauregard, Bienville, Bossier, Caddo, Calcasieu, Caldwell, Cameron, Catahoula,
Claiborne, Concordia, De Soto, East Baton Rouge, East Carroll, East Feliciana,
Evangeline, Franklin, Grant, Iberia, Iberville, Jackson, Jefferson, Jefferson
Davis, Lafayette, Lafourche, La Salle, Lincoln, Livingston, Madison, Morehouse,
Natchitoches, Orleans, Ouachita, Plaquemines, Point Coupee, Rapides, Red River,
Richland, Sabine, Saint Bernard, St. Charles, St. Helena, Saint James, Saint
John the Baptist, Saint Landry, Saint Martin, Saint Mary, Saint Tammany,
Tangipahoa, Tensas, Terrebonne, Union, Vermilion, Vernon, Washington, Webster,
West Baton Rouge, West Carroll, West Feliciana and Winn.


(ii) Notwithstanding anything to the contrary herein or in that certain
Restricted Stock Unit Agreement between you and Entergy Corporation contemplated
by Section 2(c) hereof (the “RSU Agreement”), the terms of Section 3(b)(i)
hereof and Section 15(b) of the RSU Agreement shall not apply if, prior to the
first Vesting Date set forth in the RSU Agreement, you resign your Entergy
System employment in accordance with the terms and conditions of this Section
3(b)(ii), and such resignation constitutes a “separation from service” for
purposes of Section 409A of the Code; provided that


(A)(I) there is a substantial reduction or materially adverse alteration in the
nature or status of your duties or responsibilities from those in effect on the
ESI Hire Date, other than an insubstantial and inadvertent act that is remedied
by your Employer promptly after receipt of the notice required in this Section
3(b)(ii) and other than any such alteration primarily attributable to the fact
that Entergy Corporation may no longer be a public company or (II) other than
through your own actions, the Entergy System has materially impeded your ability
to fulfill the duties and responsibilities of your position with the Entergy
System and such action on the part of the Entergy System has continued for more
than thirty (30) business days;


(B)at least thirty (30) days prior to the effective date of your resignation
under this Section 3(b)(ii), and no later than ninety (90) days after the event
or circumstance you allege gives rise to your right to resign under this Section
3(b)(ii), you provide notice in writing to the Chief Executive Officer of
Entergy Corporation setting forth with specificity the facts and circumstances
that you allege give rise to your right to resign under this Section 3(b)(ii)
(including, if you intend to resign pursuant to Section 3(b)(ii)(A)(II), the
resources and support that the Entergy System has failed to provide), and such
facts and circumstances and/or failure continues at least thirty (30) days after
receipt of such written notice;


(C)you have not been provided written notice or warning of your termination for
Cause prior to the receipt of the written notice contemplated by clause (B)
above;


(D)there has been no communication with you, by you or on your behalf concerning
your potential employment with, or performance of services for, any entity that
conducts a substantially similar business, in whole or in part, as the Business,
as defined in Section 3(b)(i), within 180 days prior to the date on which you
provide notice in accordance with this Section 3(b)(ii);


(E)your resignation is effective no later than thirty (30) days after the end of
the cure period set forth in clause (B) above; and





--------------------------------------------------------------------------------







(F)within twenty one (21) days after the date of your resignation in accordance
with this Section 3(b)(ii) you execute a release of claims against Entergy
Corporation, each System Company and each of its and their affiliates,
subsidiaries, successors, officers, directors, employees, agents and
representatives in a form reasonably satisfactory to Entergy Corporation, and
such release becomes effective and irrevocable (a “Release”).


You acknowledge and agree that the right to resign pursuant to this Section
3(b)(ii) without the application of the non-compete provisions of Section
3(b)(i) hereof and Section 15(b) of the RSU Agreement constitutes adequate
consideration for the Release, and that the provisions of this Section 3(b)(ii)
in its entirety shall be void ab initio if (x) the Release is not enforced in
its entirety or (y) you breach the terms of the Release. For the avoidance of
doubt, you further acknowledge and agree that you shall not be entitled to any
additional compensation or benefits, or vesting or acceleration of payment or
vesting thereof, by reason of this Section 3(b)(ii), the purpose of which is
solely to delineate the circumstances in which you may resign your System
Company employment without the application of the non-compete provisions of
Section 3(b)(i) hereof and Section 15(b) of the RSU Agreement.


c.
Non-Solicitation. You agree that, during the period of your employment or
service with any Entergy System Company and for a period of 12 months following
the termination of such employment or service for any reason, except in the good
faith performance of your duties to Entergy System Companies, you shall not: (i)
directly or indirectly advise, solicit, induce, hire, encourage or assist in the
hiring process, or advise, cause, encourage or assist others to solicit, induce
or hire, any employee of any Entergy System Company in the Restricted Territory
or any individual who was an employee of any Entergy System Company in the
Restricted Territory at any time during the six-month period immediately prior
to such action; (ii) induce, encourage, persuade or cause others to induce,
encourage, or persuade any employee or consultant of any Entergy System Company
to cease providing services to any Entergy System Company within the Restricted
Territory or in any way to modify such employee’s or consultant’s relationship
with any Entergy System Company; or (iii) within the Restricted Territory,
directly or indirectly solicit or accept the trade, business or patronage of any
clients, customers or vendors or prospective clients, customers or vendors of
any Entergy System Company in furtherance of any Competitive Activity or
encourage, advise, or assist such clients, customers or vendors or prospective
clients, customers or vendors to in any way modify their relationship with any
Entergy System Company. The foregoing nonsolicitation (but not other limitations
in this Section) shall not be violated by general advertising not targeted at
the foregoing persons or entities or the use of a search firm with which you
have had no involvement with respect to placement of the position.



d.
Non-Disparagement. You agree that, to the fullest extent permitted by applicable
law, you will not at any time (whether during or after your employment or
service with any Employer), other than in the proper performance of your duties,
publish or communicate to any person or entity any “Disparaging” (as defined
below) remarks, comments or statements concerning any Entergy System Company or
any of their respective directors, officers, employees, successors and assigns
(each a “System Company Party”), except to the extent necessary when providing
safety-related or other information to the NRC on matters within the NRC’s
regulatory jurisdiction or when participating in Protected Activities, as
described in Section 3(a) above. Employer will instruct the directors and senior
executive officers of the parent of the Entergy System Companies at the time of
your termination of employment to not publish or communicate to any person or
entity






--------------------------------------------------------------------------------





any Disparaging (as defined below) remarks, comments or statements about you,
provided that the foregoing shall not limit statements in the good faith
performance of their duties or as legally required. “Disparaging” remarks,
comments or statements are those that are intended to, or could be construed in
a manner so as to, impugn, discredit, injure or impair the business, reputation,
character, honesty, integrity, judgment, morality or business acumen or
abilities in connection with any aspect of the operation of the business of the
individual or entity being disparaged.


e.
Restrictive Covenants Contained in Other Agreements. Notwithstanding any
provision contained herein to the contrary, to the extent that you are or become
subject to an equity incentive grant agreement or any other agreement which
contains restrictive covenants which are stricter than the restrictive covenants
contained herein, the restrictive covenants set forth in such other agreement
shall not be limited by the restrictive covenants herein,



f.
Enforcement. You hereby agree that the covenants set forth in Sections 3(a),
(b), (c) and (d) are reasonable with respect to their scope, duration, and
geographical area. If the final judgment of a court of competent jurisdiction
declares that any term or provision of Sections 3(a), (b), (c) or (d) is invalid
or unenforceable, you and Employer hereby agree that the court making the
determination of invalidity or unenforceability shall have the power to reform
the unenforceable term or provision, including to delete, replace, or add
specific words or phrases, but only to the narrowest extent necessary to render
the provision valid and enforceable (provided that in no event shall the length
of any restrictive covenant or its scope be extended or expanded), and this
Agreement shall be enforceable as so modified after the expiration of the time
within which the judgment on enforceability may be appealed. You hereby agree
that, in the event of a breach by you of any of the provisions of Sections 3(a),
(b), (c) or (d), monetary damages shall not constitute a sufficient remedy.
Consequently, in the event of any such breach or threatened breach, Employer or
an Entergy System Company may, in addition to and without prejudice to other
rights and remedies existing in its favor, apply to any court of law or equity
of competent jurisdiction for specific performance and/or injunctive or other
relief in order to enforce or prevent any violations of the provisions hereof,
in each case without the requirement of posting a bond or proving actual damages
and without having to demonstrate that money damages would be inadequate. Such
remedies shall not be deemed the exclusive remedies for a breach, but shall be
in addition to all remedies available at law or in equity, including, but not
limited to, attorneys’ fees and costs. You hereby agree and acknowledge that the
restrictions contained in Sections 3(a), (b), (c) and (d) do not preclude you
from earning a livelihood nor do they unreasonably impose limitations on your
ability to earn a living. You acknowledge that you have carefully read this
Agreement and have given careful consideration to the restraints imposed upon
you by this Agreement, and you are in full accord as to their necessity for the
reasonable and proper protection of confidential and proprietary information of
any Entergy System Company now existing or to be developed in the future.



g.
Third Party Beneficiaries. You and ESI agree that each Employer and other
Entergy System Company is an intended third-party beneficiary of this Section 3,
and further agree that each Employer and other Entergy System Company is
entitled to enforce the provisions of this Section 3 in accordance with its
terms. Notwithstanding anything to the contrary in this Agreement, the terms of
the restrictive covenants set forth in this Section 3 shall survive the
termination of this Agreement and shall remain in full force according to their
respective terms.



h.
Effect of Breach of Restrictive Covenants on Employee’s Rights. In the event of
your breach of any of the provisions of Sections 3(a), (b), (c) or (d) of this
Agreement or of any other agreement between you and an Entergy System Company,
all compensation and benefits otherwise payable






--------------------------------------------------------------------------------





to you under this Agreement (except those required to be paid by law) shall be
cancelled and shall not vest or otherwise be payable to you.


4.
Proprietary Rights.



a.
Developments. You will make full and prompt disclosure to ESI of all inventions,
discoveries, designs, developments, methods, modifications, improvements,
processes, algorithms, databases, computer programs, formulae, techniques, trade
secrets, graphics or images, audio or visual works and other works of authorship
(collectively “Developments”), whether or not patentable or copyrightable, that
are created, made, conceived or reduced to practice by you (alone or jointly
with others) or under your direction during the period of your employment. You
acknowledge that all work performed by you is on a “work for hire” basis, and
you hereby assign and transfer and, to the extent any such assignment cannot be
made at present, will assign and transfer, to ESI and its successors and
assigns, or to any other Entergy System Company designated by ESI, all your
right, title and interest in all Developments that (i) relate to the business of
the Entergy System Companies or any customer of or supplier to the Entergy
System Companies or any of the products or services being researched, developed,
manufactured or sold by the Entergy System Companies or which may be used with
such products or services; or (ii) result from tasks assigned to you by the
Entergy System Companies; or (iii) result from the use of premises or personal
property (whether tangible or intangible) owned, leased or contracted for by the
Entergy System Companies (“Company-Related Developments”), and all related
patents, patent applications, trademarks and trademark applications, copyrights
and copyright applications, and other intellectual property rights in all
countries and territories worldwide and under any international conventions
(“Intellectual Property Rights”).



To preclude any possible uncertainty, you have set forth on Exhibit A attached
hereto a complete list of Developments that you have, alone or jointly with
others, conceived, developed or reduced to practice prior to the commencement of
your employment with the Entergy System Companies that you consider to be your
property or the property of third parties and that you wish to have excluded
from the scope of this Agreement (“Prior Inventions”). If disclosure of any such
Prior Invention would cause you to violate any prior confidentiality agreement,
you understand that you are not to list such Prior Inventions in Exhibit A but
are only to disclose a cursory name for each such invention, a listing of the
party(ies) to whom it belongs and the fact that full disclosure as to such
inventions has not been made for that reason. You have also listed on Exhibit A
all patents and patent applications in which you are named as an inventor, other
than those which have been assigned to the Company (“Other Patent Rights”). If
no such disclosure is attached, you represent that there are no Prior Inventions
or Other Patent Rights. If, in the course of your employment with the Company,
you incorporate a Prior Invention into an Entergy System Company product,
process or machine or other work done for the Company, you hereby grant to the
Entergy System Company a nonexclusive, royalty-free, paid-up, irrevocable,
worldwide license (with the full right to sublicense) to make, have made,
modify, use, sell, offer for sale and import such Prior Invention.
Notwithstanding the foregoing, you will not incorporate, or permit to be
incorporated, Prior Inventions in any Company-Related Development without the
Entergy System Company’s prior written consent.


This Agreement does not obligate you to assign to the Entergy System Companies
any Development which, in the sole judgment of ESI, reasonably exercised, is
developed entirely on your own time and does not relate to the business efforts
or research and development efforts in which, during the period of your
employment, any Entergy System Company actually is engaged





--------------------------------------------------------------------------------





or reasonably would be engaged, and does not result from the use of premises or
equipment owned or leased by the Entergy System Companies. However, you will
also promptly disclose to the Entergy System Companies any such Developments for
the purpose of determining whether they qualify for such exclusion. You
understand that, to the extent this Agreement is required to be construed in
accordance with the laws of any state that precludes a requirement in an
employee agreement to assign certain classes of inventions made by an employee,
this Section 4a. will be interpreted not to apply to any invention which a court
rules and/or ESI agrees falls within such classes. You also hereby waive all
claims to any moral rights or other special rights which you may have or accrue
in any Company-Related Developments.


b.
Documents and Other Materials. You will keep and maintain adequate and current
records of all Proprietary Information and Company-Related Developments
developed by you during your employment, which records will be available to and
remain the sole property of the Entergy System Companies at all times.



All files, letters, notes, memoranda, reports, records, data, sketches,
drawings, notebooks, layouts, charts, quotations and proposals, specification
sheets, program listings, blueprints, models, prototypes, diagrams, schematics
or other written, photographic or other tangible material containing Proprietary
Information, whether created by you or others, which come into your custody or
possession, are the exclusive property of the Entergy System Companies to be
used by you only in the performance of your duties for the Entergy System
Companies. Any property situated on an Entergy System Company’s premises and
owned by the Entergy System Company, including, without limitation, computers,
disks and other storage media, filing cabinets or other work areas, is subject
to inspection by the Entergy System Companies at any time with or without
notice. In the event of the termination of your employment for any reason, you
will deliver to the Entergy System Companies all files, letters, notes,
memoranda, reports, records, data, sketches, drawings, notebooks, layouts,
charts, quotations and proposals, specification sheets, program listings,
blueprints, models, prototypes, or other written, photographic or other tangible
material containing Proprietary Information, and other materials of any nature
pertaining to the Proprietary Information of the Entergy System Companies and to
your work, and will not take or keep in your possession any of the foregoing or
any copies.


c.
Enforcement of Intellectual Property Rights. You will cooperate fully with the
Entergy System Companies, both during and after your employment with the Entergy
System Companies, with respect to the procurement, maintenance and enforcement
of Intellectual Property Rights in Company-Related Developments. You will sign,
both during and after the term of this Agreement, all papers, including, without
limitation, copyright applications, patent applications, declarations, oaths,
assignments of priority rights, and powers of attorney, which the Entergy System
Companies may deem necessary or desirable in order to protect their rights and
interests in any Company-Related Development. If the Entergy System Company is
unable, after reasonable effort, to secure your signature on any such papers,
you hereby irrevocably designate and appoint each officer of Entergy Corporation
and ESI as your agent and attorney-in-fact to execute any such papers on your
behalf, and to take any and all actions as the Entergy System Companies may deem
necessary or desirable in order to protect their rights and interests in any
Company-Related Development.



5.
Representations and Warranties. You and ESI represent and warrant that neither
is under a restriction or obligation inconsistent with the execution of this
Agreement or the performance of either party’s obligations hereunder and neither
knows of any reason why the performance due under this Agreement should be
hindered in any way.








--------------------------------------------------------------------------------





6.
Notices. For the purpose of this Agreement, notices and all other communications
provided for in the Agreement shall be in writing and shall be deemed to have
been duly given when delivered or mailed by United States registered mail,
return receipt requested, postage prepaid, if to you, to your last known address
as shown in the personnel records of Employer, and if to Employer, to the
following address shown below or thereafter to such other address as either
party may have furnished to the other in writing in accordance herewith, except
that notice of change of address shall be effective only upon actual receipt:



If to an Entergy System Company:


Executive Vice-President & General Counsel
Entergy Corporation
639 Loyola Avenue, 26th Floor
New Orleans, LA 70113


7.
Additional Terms.



a.
Other Officer or Director Positions. Generally, you may serve on boards of other
companies consistent with our Entergy System Company policies, including, but
not limited to, the Conflicts of Interest Policy, as those policies may be
amended from time to time. By signing this document, you declare that, as of
your ESI Hire Date, you will not hold the position of officer or director at any
other public utility; any bank, trust company, banking association, or firm that
is authorized by law to underwrite or participate in the marketing of securities
of a public utility; or any company supplying electrical equipment to any
Entergy System Company unless such interlocking positions (as defined by the
Federal Energy Regulatory Commission) have been pre-approved by the Federal
Energy Regulatory Commission, and the pre-approval documentation has been
submitted to the ESI Vice President of Ethics and Compliance. You further agree
to comply with all notice and pre-permission requirements of applicable Entergy
System policies, as may be amended from time to time, with respect to such other
positions.



b.
At-Will Employment. Your employment with your Employer shall be at-will. This
means that both you and your Employer shall have the right to terminate your
employment at any time for any reason, with or without notice or cause. Your
at-will status may only be modified by a signed agreement between you and an
authorized representative of your Employer. Nothing in this Agreement shall be
construed as a contract or guarantee of continued employment with an Entergy
System Company for any length of time.



c.
Code Section 409A. Notwithstanding any provision to the contrary, to the maximum
extent permitted, all provisions of this Agreement shall be construed,
interpreted and administered to be in compliance with, or exempt from, Section
409A of the internal Revenue Code of 1986, as amended (“Code Section 409A”). If
necessary, any provision shall be held null and void to the extent such
provision (or part thereof) fails to comply with Code Section 409A or the
regulations thereunder. A right of any Entergy System Company, if any, to offset
or otherwise reduce any sums that may be due or become payable by an Entergy
System Company to you by any overpayment or indebtedness shall be subject to
limitations imposed by Code Section 409A. Notwithstanding anything herein to the
contrary: (i) if at the time of your termination of employment you are a
“specified employee” as defined in Code Section 409A and the deferral of the
commencement of any payments or benefits otherwise payable hereunder as a result
of such termination of employment is necessary in order to prevent any
accelerated or additional






--------------------------------------------------------------------------------





tax under Code Section 409A, then an Entergy System Company will defer the
commencement of the payment of any such payments or benefits hereunder until the
date that is six (6) months and one (1) day following your termination of
employment (or the earliest date as is permitted under Code Section 409A); (ii)
to the extent required in order to avoid accelerated or additional tax under
Code Section 409A, you shall not be considered to have terminated employment for
purposes of this Agreement and no payment shall be due to you under this
Agreement until you would be considered to have incurred a “separation from
service” from your Employer within the meaning of Code Section 409A; and (iii)
each amount to be paid or benefit to be provided to you pursuant to this
Agreement that constitutes deferred compensation subject to Code Section 409A
shall be construed as a separate identified payment for purposes of Code Section
409A. Neither any Entergy System Company nor any of their respective employees
or representatives shall have any liability to you with respect to taxes or
penalties imposed in regard to Code Section 409A; you acknowledge that you shall
be solely responsible for any taxes or penalties imposed in regard to Code
Section 409A.


With regard to any provision herein that provides for reimbursement of costs and
expenses or in-kind benefits, except as permitted by Section 409A, (A) the right
to reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, (B) the amount of expenses eligible for
reimbursement, or of in-kind benefits, provided during any taxable year shall
not affect the amount of expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year, provided that the foregoing
clause (B) shall not be violated without regard to expenses reimbursed under any
arrangement covered by Internal Revenue Code Section 105(b) solely because such
expenses are subject to a limit related to the period the arrangement is in
effect and (C) such payment shall be made on or before the last day of your
taxable year following the taxable year in which the expense occurred.


d.
Modifications and Waivers. This Agreement contains the entire understanding
between ESI and you relating to your employment, unless otherwise specifically
provided. No provision of this Agreement may be modified, amended or waived
except in a writing signed by both parties. The waiver by either party of a
breach of any provision of this Agreement shall not operate to waive any
subsequent breach of the Agreement.



e.
Applicable Law. The Agreement shall be interpreted and enforced in accordance
with the laws of the State of Delaware, without regard to its principles of
conflicts of laws.



f.
Severability. Should any part of this Agreement be found to be invalid or in
violation of law, such part shall be of no force and effect, and the rest of
this Agreement shall survive as valid and enforceable to the fullest extent
permitted by law.



g.
Acknowledgement. By signing the Agreement in the space provided below, you are
acknowledging that you have read and understand all of the terms of this
Agreement and are entering into this Agreement voluntarily.

h.
Binding Agreement. Upon the ESI Hire Date, this Agreement is binding upon you,
ESI, and the successors, agents, heirs or assigns of you and ESI.



i.
Nonassignability. Although this Agreement may be assigned by your Employer,
neither this Agreement nor the right to receive benefits hereunder may be
assigned, encumbered or alienated by you in any manner. Any attempt by you or on
your behalf to so assign, encumber or alienate shall constitute a material
violation of this Agreement and will be immediate grounds for






--------------------------------------------------------------------------------





terminating your employment for cause. Any assignee shall assume the obligations
hereunder in writing or by force of law.


j.
Headings. Section headings contained in this Agreement are for reference only
and shall not affect in any way the meaning or interpretation of this Agreement.



8.
Timing of Offer and Acceptance. The offer of employment contemplated by this
Agreement will remain outstanding until 8:00 a.m. Central Time on January 29,
2016. You will be deemed to have rejected the offer if I do not receive your
signed acceptance by the indicated time and date.



To expedite the hiring process, please sign this letter and return a copy via
scan/email to Don Vinci, Sr. V.P., HR and Chief Diversity Officer.
Note: The parties agree that this Agreement, agreements ancillary to this
Agreement, and related documents to be entered into in connection with this
Agreement will be considered signed when the signature of a party is delivered
by facsimile transmission or email transmission of a pdf copy of the executed
agreement. Such facsimile copy or pdf copy of the signed agreement shall be
treated in all respects as having the same effect as an original signed
agreement. The parties also agree that they may sign a document using an
electronic signature. If so, each party shall adopt as its signature an
electronic identification consisting of a symbol or code which must be affixed
to or contained in each document transmitted by such party (“Signature”). Each
party agrees that any Signature of such party affixed to or contained in any
transmitted document will be sufficient to verify that such party executed such
document. The parties agree that any document that is signed using a Signature
shall be deemed to be “in writing”; to be an original signed document of such
party; and to have been “signed” by such party for all purposes.


Sincerely,




/s/ Donald W. Vinci
Don Vinci
Sr. V.P., HR and Chief Diversity Officer


cc:
Leo Denault

Marcus Brown


Accepted:
A. Christopher Bakken    on this 28th day of January, 2016

A. Christopher Bakken III





